DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7/5/2022 have been accepted. Claims 1, 2, 4-8, 11-14, and 16-20 are still pending. Claims 1, 14, and 20 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5, 7, 11-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine (US PGPub 2011/0087834) in view of Gu et al. (US PGPub 2012/0054422, hereafter referred to as Gu) in view of Byun et al. (US PGPub 2019/0278518, hereafter referred to as Byun) in view of Boyd et al. (US PGPub 2019/0303300, hereafter referred to as Boyd).
Regarding claim 1, Tremaine teaches a system, comprising: a processor chip, a first memory chip in a string of memory chips of a memory, a second memory chip in the string of memory chips, and a third memory chip in the string of memory chips (Fig. 1 and 2 and Paragraphs [0028] and [0032], shows processor 102 and show a cache memory and main memory where the main memory is composed of two different kinds of memory), wherein the second memory chip is directly wired to the third memory chip and is configured to interact directly with the third memory chip (Fig. 2 and 3 and Paragraph [0032] and [0038], show and state that the two memories are directly connected to each other), wherein the first memory chip comprises a cache for the second memory chip (Paragraph [0028], states that the cache does act as a cache for the main memory which is made up of the volatile memory (second memory) which is shown in Paragraph [0032] and Fig. 2 to act as the intermediary between the high density memory (third memory) and the rest of the system meaning data that is cached in the cache 123 would come from the volatile memory), and wherein the second memory chip comprises a buffer for the third memory chip (Paragraph [0032] and Fig. 2, show and describe the queue that can be present in the volatile memory that is used to buffer data to and from the high density memory), wherein the processor chip is directly wired to the first memory chip and is configured to interact directly with the first memory chip (Fig. 1 and Paragraph [0028], shows processor 102 and states the cache 123 (first memory) may be connected or included in the processor), wherein a memory chip comprises an array of memory units of a first type, and wherein a cache in the memory chip is of a second type of memory units, the first type and the second type being different (Paragraph [0026], states that the volatile memory and high density memory can be DRAM and flash memory respectively. Fig. 2 and Paragraph [0032] shows that the two different memories can be located in the same package. Alternately, Fig. 2 and Paragraph [0032] show that the volatile memory (which can be DRAM and made of an array of units) is divided up into different sections which includes a workspace (first type of memory units) and a queue (second type of memory units). This alternative interpretation can be used as “memory units of a ____ type” is never explicitly defined), and wherein the third memory chip comprises a logical-to-physical address mapping having one of a copy or a derivative of the logical-to-physical address mapping of the second memory chip (Fig. 4 and Paragraph [0043], a copy of the directory in the volatile memory (second memory) can be kept in the high density memory (third memory)). Since Tremaine teaches a first memory that can be used as a cache as well as a memory chip made up of arrays of memory units of a particular type it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory type of the cache memory to be a memory that is different from the to obtain the predictable result of wherein the first memory chip comprises an array of memory units of a first type, and wherein the cache is of a second type of memory units, the first type and the second type being different. Tremaine does not explicitly teach a memory controller chip and wherein the first memory chip is directly wired to the second memory chip and is configured to interact directly with the second memory chip, wherein each memory chip in the string of memory chips is configured to perceive or interact with an immediate upstream chip and downstream chip within the string without perceiving or interacting with memory chips beyond the immediate upstream chip and downstream chip, and wherein the third memory chip comprises a controller and a translation layer including a logical-to-physical address mapping, and wherein the third memory chip has a lowest memory bandwidth of the memory chips in the string of memory chips, wherein the first memory chip has a highest memory bandwidth of the chips in the string, and wherein the second memory chip has a next highest memory bandwidth of the memory chips in the string of memory chips.
Gu teaches a memory controller chip wired to a memory chip (Fig. 1 and Paragraph [0023], show memory controllers 132 and 134 which are connected to the external memories as well as the caches via the interconnect 130), wherein the first memory chip is directly wired to the second memory chip and is configured to interact directly with the second memory chip (Fig. 1, 4, and 5 and Paragraphs [0023] and [0031]-[0033], show various architectures where three caches L1, L2, and L3 are directly connected not only to the cache below it but also certain caches can be directly connected to the external memory), wherein each memory chip in the string of memory chips is configured to perceive or interact with an immediate upstream chip and downstream chip within the string without perceiving or interacting with memory chips beyond the immediate upstream chip and downstream chip (Fig. 4 and 5 Paragraphs [0030]-[0032], shows that the caches can be directly connected to the cache the next level down as well as the memory 104 (L1 is connected to L2, L2 is directly connected to L3). This means that the caches and memory can only interact with the next device in line as that is the only other memory they are connected to. They have no ability to perceive or interact with the memories that they are not connected to). Since both Tremaine and Gu teach multiple memories and processors that are directly connected to each other it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the arrangement of memories and processor of Tremaine for those of Gu to obtain the predictable result of a memory controller chip directly connected to the first memory and having the first memory chip also directly wired to the second memory chip and is configured to interact directly with the second memory chip, wherein each memory chip in the string of memory chips is configured to perceive or interact with an immediate upstream chip and downstream chip within the string without perceiving or interacting with memory chips beyond the immediate upstream chip and downstream chip. Tremaine and Gu do not explicitly teach wherein the third memory chip comprises a controller and a translation layer including a logical-to-physical address mapping, and wherein the third memory chip has a lowest memory bandwidth of the memory chips in the string of memory chips, wherein the first memory chip has a highest memory bandwidth of the chips in the string, and wherein the second memory chip has a next highest memory bandwidth of the memory chips in the string of memory chips.
Byun teaches wherein the third memory chip comprises a controller and a translation layer including a logical-to-physical address mapping (Fig. 5 and Paragraphs [0063] and [0082]-[0083], show the memory system with the controller that contains the mapping data and it is stated this can be done using a flash translation layer). Since both Tremaine/Gu and Byun teach the use of flash memory (Tremaine, Paragraph [0026]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the high density memory of Tremaine and Gu with the flash memory of Byun to obtain the predictable result of wherein the third memory chip comprises a controller and a translation layer including a logical-to-physical address mapping having one of a copy or a derivative of the logical-to-physical address mapping of the second memory chip. Tremaine, Gu, and Byun do not teach wherein the third memory chip has a lowest memory bandwidth of the memory chips in the string of memory chips, wherein the first memory chip has a highest memory bandwidth of the chips in the string, and wherein the second memory chip has a next highest memory bandwidth of the memory chips in the string of memory chips.
Boyd teaches a system where the memory chips are arranged from highest to lowest bandwidth wherein the first memory chip will have the highest bandwidth and the last memory chip in the string will have the lowest bandwidth (Paragraph [0020], states that the system can utilize a memory system where the closer (near) memory will have higher bandwidth and the farther memory has lower bandwidth, While an example of only two tiers are given one of ordinary skill in the art would recognize that the addition of more tiers in the same manner would result in an increase of bandwidth as one moves higher up the tiers). Since both Tremaine/Gu/Byun and Boyd teach the use of a memory hierarchy it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memories of Tremaine, Gu, and Byun for that of Boyd to obtain the predictable result of wherein the third memory chip has a lowest memory bandwidth of the memory chips in the string of memory chips, wherein the first memory chip has a highest memory bandwidth of the chips in the string, and wherein the second memory chip has a next highest memory bandwidth of the memory chips in the string of memory chips.
Regarding claim 2, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 1. Tremaine further teaches wherein the second memory chip comprises logical-to- physical mapping for the third memory chip (Paragraph [0032]-[0033] and [0040]-[0041], describe the directory that is stored in the volatile memory that maps the volatile memory addresses to the high-density memory addresses. While it is technically not called a logical-to-physical mapping it is equivalent in that it is a mapping of the third memory chip and used to identify desired data to be read or written). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 2. Byun further teaches wherein the controller chip is a system on a chip (SoC) (Paragraph [0180], states that the processor may be provided as a system on chip (SoC)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 2. Tremaine further teaches configuring the cache for the second memory chip (Fig. 1 and 2 and Paragraphs [0028] and [0032], show a cache memory that is used for caching data from the second memory (as explained in the rejection to claim 1), but does not explicitly state what sets up the caches or the configuration for the volatile memory (second memory)). Byun further teaches wherein the controller chip is configured to configure the cache for use (Paragraphs [0067], [0108], and [0144], state that the controller (processor) can allocate memory regions to be queues (configuring caches)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 2. Tremaine further teaches configure the buffer for the third memory chip and the logical-to-physical mapping for the third memory chip (Paragraph [0032] and Fig. 2 and Paragraph [0032]-[0033] and [0040]-[0041], as stated in the rejections to claims 1 and 2, these parts have to be configured by something, but it is not explicitly stated what performs the setup). Byun further teaches wherein the controller chip is configured to configure the memories for use (Paragraphs [0067], [0108], and [0144], state that the controller (processor) can allocate memory regions to be queues (configuring the memories)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 1. Gu further teaches wherein the first memory chip and a dynamic random-access memory (DRAM) chip (Fig. 1, 4, and 5 and Paragraphs [0023], show the caches (first memory). Paragraph [0019], shows the use of DRAM). Since Tremaine, Gu, Byun, and Boyd teach both a first memory chip and the use of a DRAM chip it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the DRAM to be used as the first memory to obtain the predictable result of the first memory chip and a dynamic random-access memory (DRAM) chip (as neither reference actually specifies what memory type is being used for the cache).
Regarding claim 12, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 11. Boyd further teaches wherein the second memory chip is a non-volatile random- access memory (NVRAM) chip (Paragraph [0023] and [0027], describe the use of NVRAM as the far memory in conjunction with DRAM as the near memory). 
Regarding claim 13, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 12. Tremaine further teaches wherein the third memory chip is a flash memory chip (Paragraph [0026], states that the high-density memory can be a flash memory). The combination of and reason for combining are the same as those given in claim 12.
Regarding claims 14, 16, and 17, claims 14, 16, and 17 are the system claims associated with claims 1, 2, 4, and 5. Since Tremaine, Gu, Byun, and Boyd teach all the limitations of claims 1, 2, 4, and 5, they also teach all the limitations of claims 14, 16, and 17; therefore the rejection to claims 1, 2, 4, and 5 also apply to claims 14, 16, and 17.
Regarding claim 20, claim 20 is the system claim associated with claims 1 and 5. Since Tremaine, Gu, Byun, and Boyd teach all the limitations of claims 1 and 5, they also teach all the limitations of claim 20; therefore the rejection to claims 1 and 5 also apply to claim 20.

Claims 6, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine, Gu, Byun, and Boyd as applied to claims 5, 7, 15, and 17 above, and further in view of Cammarota et al. (US PGPub 2017/0017576, hereafter referred to as Cammarota).
Regarding claim 6, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 5. Byun further teaches wherein the controller chip is configured to: configure locations and the sizes of the cache and-- 22 --Patent ApplicationAttorney Docket No. 120426-323900/US configure cache policy parameters (Paragraphs [0067], [0108], and [0144], as stated in the rejection to claim 5). Gu further teaches a memory controller (Paragraph [0023], as stated in the rejection to claim 1). Tremaine, Gu, Byun, and Boyd do not teach doing this by writing the corresponding data into the first memory chip.
Cammarota teaches writing configuration data to a memory chip (Paragraph [0040] and [0043], states that the memory 16 and storage component 24 can store cache memory configuration parameters meaning that the parameters had to be written to the memory to be stored). Since both Tremaine/Gu/Byun/Boyd and Cammarota teach the use of cache configuration parameters it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Tremaine, Gu, Byun, and Boyd to have the memory controller write the configuration parameters for the various memory configurations to the first memory as taught in Cammarota to obtain the predictable result of wherein the memory controller chip is configured to: configure locations and the sizes of the cache by writing corresponding data into the first memory chip and-- 22 --Patent ApplicationAttorney Docket No. 120426-323900/US configure cache policy parameters by writing corresponding data into the first memory chip.
Regarding claim 8, Tremaine, Gu, Byun, and Boyd teach all the limitations of claim 7. Tremaine further teaches configure locations and sizes of the buffer and configure locations and the sizes of the logical-to-physical mapping (Paragraph [0032] and Fig. 2 and Paragraph [0032]-[0033] and [0040]-[0041], as stated in the rejections not claims 1 and 2). Tremaine, Gu, Byun, and Boyd do not teach doing this by writing the corresponding data into the first memory chip.
Cammarota teaches writing configuration data to a memory chip (Paragraph [0040] and [0043], states that the memory 16 and storage component 24 can store cache memory configuration parameters meaning that the parameters had to be written to the memory to be stored). Since both Tremaine/Gu/Byun and Cammarota teach the use of cache configuration parameters it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Tremaine, Gu, Byun, and Boyd to have the memory controller write the configuration parameters for the various memory configurations to the first memory as taught in Cammarota to obtain the predictable result of wherein the memory controller chip is configured to: configure locations and sizes of the buffer by writing corresponding data into the first memory chip and configure locations and the sizes of the logical-to-physical mapping by writing corresponding data into the first memory chip.
Regarding claims 18 and 19, claims 18 and 19 are the system claims associated with claims 6 and 8. Since Tremaine, Gu, Byun, Boyd, and Cammarota teach all the limitations of claims 6 and 8, they also teach all the limitations of claims 18 and 19; therefore the rejections to claims 6 and 8 also apply to claims 18 and 19.
	
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. The applicant argues that the references, specifically Tremaine, do not teach the amended limitations to the independent claims. The examiner respectfully disagrees. As stated in the rejection to claim 1, Gu does teach the amended limitations as seen in Fig. 4 and 5 and Paragraphs [0031]-[0032]. The caches and memory shown can only perceive and interact with the other caches they are connected to as there is no communication or connection between the other devices that a particular cache can use. For example, in Fig. 4 the L1 cache can only interact and perceive  the L2 cache as that is the only cache it is connected to. The L2 cache can interact with the L1 cache and memory as the L2 cache is directly connected to the L1 cache and the memory. Therefore the rejection still holds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132